UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6947


RONALD LEE MCCAULEY,

                Plaintiff - Appellant,

          v.

LIEUTENANT RILEY, HFDC; SERGEANT        ROSEMARY   SANDERS,   HFDC;
HEAD NURSE PAULA NLN, HFDC,

                Defendants – Appellees,

          and

HILL FINKLEA    DETENTION   CENTER;   BERKELEY   COUNTY   DETENTION
CENTER,

                Defendants.



                              No. 11-7203


RONALD LEE MCCAULEY,

                Plaintiff - Appellant,

          v.

LIEUTENANT RILEY, HFDC; SERGEANT        ROSEMARY   SANDERS,   HFDC;
HEAD NURSE PAULA NLN, HFDC,

                Defendants – Appellees,

          and
HILL FINKLEA DETENTION       CENTER,      a/k/a    Berkeley       County
Detention Center,

                Defendant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville. Henry M. Herlong, Jr., Senior
District Judge. (6:10-cv-01700-HMH)


Submitted:   December 13, 2011             Decided:    December 22, 2011


Before WILKINSON and    GREGORY,       Circuit    Judges,   and    HAMILTON,
Senior Circuit Judge.


No. 11-6947 dismissed; No. 11-7203 affirmed by unpublished per
curiam opinion.


Ronald Lee McCauley, Appellant Pro Se.     Joseph Camden Wilson,
PIERCE, HERNS, SLOAN & MCLEOD, Charleston, South Carolina;
Nosizi Ralephata, John Smith Wilkerson, III, TURNER, PADGET,
GRAHAM & LANEY, PA, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Ronald Lee McCauley appeals the district court’s order

granting summary judgment to the Defendants (No. 11-6947) and

the district court’s order denying his request to reopen the

appeal period (No. 11-7203).            We grant the Appellees’ motion to

dismiss in the former appeal and affirm the district court’s

order in the latter.

            Parties to a civil action are accorded thirty days

after the entry of the district court’s final judgment or order

to   note   an    appeal,   Fed.   R.    App.     P.   4(a)(1)(A),    unless    the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).     “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                  Bowles v. Russell, 551
U.S. 205, 214 (2007).

            The     district   court’s       judgment    was   entered    on    the

docket on March 28, 2011.          McCauley’s notice of appeal was not

filed until 108 days later, on July 14, 2011.                   Along with his

untimely notice of appeal, McCauley filed a motion to extend the

appeal period.          McCauley claimed that he had not received the

district court’s judgment until that very day.                       McCauley had

apparently       been   transferred     between    facilities    in    the     South

Carolina Department of Corrections (“SCDC”) in late January 2011

but had not notified the Clerk of his change of address until

                                         3
July 2011.        The copy of the district court’s judgment sent to

McCauley     in    March    2011      had       been    returned   undeliverable.

McCauley contends that any mail addressed to him with his inmate

number should have been forwarded to him within the SCDC system.

           An extension of the appeal period pursuant to Fed. R.

App. P. 4(a)(5) was not available to McCauley because of the

lateness   of     his    motion.      Thus,      the    district   court   properly

considered McCauley’s motion as one to reopen the appeal period

pursuant to Fed. R. App. P. 4(a)(6).                   Under that subsection, the

district court may reopen the appeal period for fourteen days if

it finds that:           (1) a party entitled to notice of entry of

judgment did not receive notice within twenty-one days after

judgment, (2) the party moved to reopen the appeal period either

within 180 days of judgment or within fourteen days of receiving

notice of the judgment, and (3) no party would be prejudiced.

Fed. R. App. P. 4(a)(6).           Rule 4(a)(6) is permissive, and allows

a district court to deny a motion arising under that rule even

if   the   movant       meets   the   rule’s       three     requirements.      See

Benavides v. Bureau of Prisons, 79 F.3d 1211, 1214 (D.C. Cir.

1996); In re Jones, 970 F.2d 36, 39 (5th Cir. 1992).

           We conclude that the district court did not abuse its

discretion in denying McCauley’s motion.                     McCauley would have

received timely notice of the district court’s judgment if he

had properly apprised the Clerk of his change of address.                        We

                                            4
therefore affirm the district court’s order denying McCauley’s

motion to reopen the appeal period.            Accordingly, McCauley’s

appeal of the district court’s judgment is untimely and we lack

jurisdiction to resolve it.         The Appellees’ motion to dismiss

McCauley’s appeal of the district court’s judgment is granted.

McCauley’s motions for appointment of counsel are denied.             We

dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                 No. 11-6947 DISMISSED
                                                  No. 11-7203 AFFIRMED




                                    5